The opinion of the Court was delivered by
WaRDlaw, A. J.
It appears that the prisoner has been fairly tried and justly found guilty upon sufficient evidence. The confession made by him to the prosecutor in the jail, and in the presence of the jailer, was properly admitted to go to the jury; for so far as appears it was free and volun*30tary, and it is not even suggested that bis hope or fear bad been excited by promise, inducement, or threat. ' (See State vs. Vaigneur, 5 Rich. 401; State vs. Kirby, 1 Strob. 386-8.)
It is ordered that the motion be dismissed and that the prisoner be remanded, and upon demand of the sheriff of Abbeville district, be delivered to him by the sheriff of Rich-land district, to be transported to Abbeville, and there be sentenced by the District Judge.
Dunkin, C. J., and Inglis, A. J., concurred.

Motion dismissed.